      Case 2:20-cv-00011-LGW-BWC Document 23 Filed 02/24/20 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION

DONJON-SMIT, LLC,

                                        Plaintiff,

       vs.                                                      CIVIL ACTION NO:
                                                             2:20-CV-00011-LGW-BWC
ADMIRAL KARL L. SCHULTZ, CAPTAIN
JOHN W. REED, COMMANDER NORM C.
WITT, and COMMANDER MATTHEW J.
BAER, in their official capacity as Officers of
the UNITED STATES COAST GUARD,

                                    Defendants.



  PLAINTIFF’S NOTICE OF INTENT TO REPLY TO DEFENDANTS’ OPPOSITION
         TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION


       COMES NOW the Plaintiff, Donjon-Smit, LLC, and pursuant to Rule 7.6 of the Local

Rules of this Court, notify the Court of its intention to file a Reply to the Defendants’ Opposition

to Plaintiff’s Motion for Preliminary Injection. Plaintiff will file its reply within fourteen (14)

calendar days of February 21, 2020, the date upon which said opposition was filed.

                                              Respectfully submitted,

                                              TAYLOR, ODACHOWSKI, SCHMIDT &
                                              CROSSLAND, LLC

                                               /s/ Joseph R. Odachowski
                                              Joseph Odachowski
                                              Georgia State Bar No:         549470
300 Oak Street, Suite 200
St. Simons Island, GA 31522
(912) 634-0955 – Telephone
(912) 638-9739 – Facsimile
jodachowski@tosclaw.com




                                                 1
     Case 2:20-cv-00011-LGW-BWC Document 23 Filed 02/24/20 Page 2 of 4



                                  ATTORNEYS FOR PLAINTIFF
                                  DONJON-SMIT, LLC
OF COUNSEL:
CLARK HILL PLC

/s/ Garney Griggs
Garney Griggs
Texas State Bar No: 08491000
Clifford Bowie Husted
Texas State Bar No: 00796803
909 Fannin, Suite 2300
Houston, TX 77010
(713) 951-5600 – Telephone
(713) 951-5660 – Facsimile
ggriggs@clarkhill.com
hustedc@clarkhill.com
                                  ATTORNEYS FOR PLAINTIFF
                                  DONJON-SMIT, LLC




                                     2
      Case 2:20-cv-00011-LGW-BWC Document 23 Filed 02/24/20 Page 3 of 4



                                 CERTIFICATE OF SERVICE

       This hereby certifies that on this day, I electronically filed the Plaintiff’s Notice of Intent

to Reply to Defendants’ Opposition to Plaintiff’s Motion for Preliminary Injunction with the

Clerk of Court using the CM/ECF system, which will automatically send email notification of such

filing to the following attorneys of record:

Martha C. Mann, Esq.                                  Bradford C. Patrick, Esq
Sydney A. Menees, Esq.                                ASSISTANT UNITED STATES ATTORNEY
UNITED STATES DEPARTMENT OF JUSTICE                   Post Office Box 8970
Environmental & Natural Resources                     Savannah, Georgia 31412
Division                                              Bradford.patrick@usdoj.gov
Post Office Box 7611
Washington, DC 20044
Martha.mann@usdoj.gov
Sydney.menees@usdoj.gov

                                     Attorneys for Defendants

       This    23rd   day of February , 2020.

                                               TAYLOR, ODACHOWSKI, SCHMIDT &
                                               CROSSLAND, LLC

                                                /s/ Joseph R. Odachowski
                                               Joseph Odachowski
                                               Georgia State Bar No:          549470
300 Oak Street, Suite 200
St. Simons Island, GA 31522
(912) 634-0955 – Telephone
(912) 638-9739 – Facsimile
jodachowski@tosclaw.com
                                               ATTORNEYS FOR PLAINTIFF
                                               DONJON-SMIT, LLC

OF COUNSEL:
CLARK HILL PLC

/s/ Garney Griggs
Garney Griggs
Texas State Bar No: 08491000
Clifford Bowie Husted
Texas State Bar No: 00796803



                                                 3
     Case 2:20-cv-00011-LGW-BWC Document 23 Filed 02/24/20 Page 4 of 4



909 Fannin, Suite 2300
Houston, TX 77010
(713) 951-5600 – Telephone
(713) 951-5660 – Facsimile
ggriggs@clarkhill.com
hustedc@clarkhill.com
                                  ATTORNEYS FOR PLAINTIFF
                                  DONJON-SMIT, LLC




                                     4
